Order entered November 29, 2021




                                         In The
                             Court of Appeals
                      Fifth District of Texas at Dallas

                               No. 05-21-00278-CV

                MOHAMMED TAHAR AMROUNI, Appellant

                                          V.

                         SANA BHAKHRANI, Appellee

                    On Appeal from the 280th District Court
                            Harris County, Texas
                      Trial Court Cause No. 2021-03516

                                     ORDER

      Before the Court is appellee’s November 23, 2021 unopposed second motion

for an extension of time to file her brief on the merits. We GRANT the motion

and extend the time to December 20, 2021. We caution appellee that further

extension requests will be disfavored.


                                               /s/   KEN MOLBERG
                                                     JUSTICE